Citation Nr: 0433707	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  

2.  Whether the rating reductions from 10 percent to 
noncompensable, for each of the veteran's right and left leg 
postoperative scars for surgery of the gastrocnemius muscles, 
in the rating decision of March 1997, were proper.

3.  Entitlement to additional (extension beyond 48 months) 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran testified at hearings at the 
RO regarding the evaluation of his bilateral pes planus in 
March 1996, and on the issue of the rating reduction for 
postoperative bilateral leg scars in February 1997.  A Board 
video conference hearing was scheduled for March 1998; the 
veteran was so notified but failed to appear.  In March 2003, 
the veteran submitted a statement indicating that he waived 
his right to any further hearing.  

In July 1998, the Board remanded the appeal for additional 
evidentiary development.  At that time, the Board noted that 
the veteran had filed a timely notice of disagreement to the 
reduction of compensable evaluations of his service-connected 
postoperative scars of the right and left legs, but that no 
statement of the case had been issued by the RO.  On remand, 
a statement of the case on these issues was published in 
April 2000, and the veteran subsequently perfected appeal of 
these issues in August 2000.  

In October 2003, the Board denied all three issues on appeal, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2004, the 
Court granted joint motions for remand, vacating the Board's 
decision and remanding for additional proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the joint motion for remand, it was noted that the veteran 
had been treated at the VA Medical Center in Denver, 
Colorado, from February 1994 to October 2003.  Records of 
that treatment were not associated with the claims folder but 
were deemed to be constructively of record.  In November 
2004, the veteran's attorney notified the Board that 
approximately 144 pages of evidence from the Denver VAMC had 
been sent to a staff attorney of the Office of General 
Counsel.  These records have not yet been associated with the 
claims folder.  In addition, the veteran's attorney requested 
a hearing to be held at the Denver RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain the 
VA medical records from the staff 
attorney identified in the November 2004 
letter.  If these records are not 
obtained, or do not appear complete, the 
RO should obtain the records through the 
appropriate VA channels.  

2.  The RO should schedule the veteran 
for a hearing at the RO.  Any additional 
development required following the 
hearing should be completed.  

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




